USCA4 Appeal: 21-7148      Doc: 26         Filed: 06/03/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7148


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHARLES ELOYS JOHNSON, a/k/a Adam White,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00386-RMG-1)


        Submitted: April 28, 2022                                            Decided: June 3, 2022


        Before GREGORY, Chief Judge, and MOTZ and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Kimberly H. Albro, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett
        Dehart, Acting United States Attorney, Nathan S. Williams, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7148         Doc: 26      Filed: 06/03/2022      Pg: 2 of 2




        PER CURIAM:

               Charles Eloys Johnson appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

        record on appeal and conclude that the district court did not abuse its discretion in denying

        Johnson’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing

        standard), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm for the reasons

        stated by the district court. United States v. Johnson, No. 2:15-cr-00386-RMG-1 (D.S.C.

        July 19, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2